DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 12/06/2018.
Claims 1-7 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2001314827 A) (cited by Applicant) (machine translation attached) in view of Li et al. (US 2017/0154795 A1).
Re claim 1, Matsumoto discloses a substrate processing device (abstract) comprising: 
a transferring device (ref. 11) transferring a liquid crystal substrate after being subjected to an alignment treatment in a transferring direction (the specific substrate and origination of said substrate is a statement of intended use, which does not patentably distinguish over the prior art, so long as the prior art is capable of transferring/processing said substrate.  See MPEP 2114); 
a cleaning tank (ref. 3) in which the liquid crystal substrate is cleaned with water-based cleaning material; 
a film forming tank (ref. 1) arranged on an upstream side of the cleaning tank with respect to the transferring direction, the film forming tank in which a thin film of pretreatment material is formed on the liquid crystal substrate; and 

wherein the film forming tank includes a first supply unit (ref. 12) supplying the pretreatment material to an alignment treatment surface of the liquid crystal substrate transferred to the film forming tank by the transferring device, 
the first supply unit supplying the pretreatment material to the alignment treatment surface so as to spread in a curtain form in a direction along the alignment treatment surface and 25Attorney Docket No.: US75654perpendicular to the transferring direction (see fig. 1, ref. 12 shower nozzle 12 to the surface).
Matsumoto does not disclose the first supply unit to supply the pretreatment material obliquely toward a downstream side in the transferring direction, and a second supply unit arranged on a downstream side of the first supply unit in the film forming tank with respect to the transferring direction, the second supply unit supplying the pretreatment material to at least a section of the alignment treatment surface.
However, Li discloses it is known in the substrate liquid processing art to provide a film forming tank includes a first supply unit (ref. 14) to supply the pretreatment material obliquely toward a downstream side in the transferring direction (see fig. 1 angle of liquid knife), and a second supply unit (ref. 200) arranged on a downstream side of the first supply unit in the film forming tank with respect to the transferring direction, the second supply unit supplying the pretreatment material to at least a section of the alignment treatment surface.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the film forming tank of Matsumoto to further include a first supply unit to supply material obliquely toward a downstream side in a transferring direction and a second supply unit, as suggested by Li, in order to enhance uniformity of cleaning on the substrate (Li abstract).
Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2001314827 A) (cited by Applicant) (machine translation attached) in view of Li et al. (US 2017/0154795 A1), as applied above, and further in view of Winther et al. (US 2013/0319479 A1).
Re claim 2, Matsumoto/Li discloses as shown above and Li further discloses wherein the second supply unit has supply holes through which the pretreatment material is supplied to the liquid crystal substrate (see refs. 201 inherently having supply holes) but does not disclose the supply holes are arranged at an equal interval in a direction along the alignment treatment surface and perpendicular to the transferring direction.  However, Winther discloses a first supply unit (ref. 1300) and a second supply unit has supply holes (see figs. 1-3, refs. 1400 and other unlabeled spray supply units) are arranged at an equal interval in a direction along the alignment treatment surface and perpendicular to the transferring direction (see fig. 3, spray nozzles on bar ¶ [0023]).   
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the second supply unit of Matsumoto/Li to further include supply holes arranged at an equal interval in a direction along the alignment treatment surface and perpendicular to the transferring direction (i.e. a bar spray), as suggested by Winther, in order to ensure even and uniform application of liquid to the substrate.
Re claims 3, Winther wherein the second supply unit has supply holes (see figs. 1-3) through which the pretreatment material is supplied to the liquid crystal substrate, and 26Attorney Docket No.: US75654the supply holes are arranged locally in two end sections (at least on the two ends, as seen in fig. 3) of the second supply unit with respect to a direction along the alignment treatment surface and perpendicular to the transferring direction.
Re claim 6, 
Re claim 7, Li and Winther further disclose wherein the second supply unit is configured to supply the pretreatment material vertically to the liquid crystal substrate (Lee fig. 1; Winther see fig. 3)

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2001314827 A) (cited by Applicant) (machine translation attached) in view of Li et al. (US 2017/0154795 A1) and Winther et al. (US 2013/0319479 A1), as applied above, and further in view of Chu (US 5,994,782)
Re claim 4-5, Matusomoto/Li/Winther discloses as shown and including wherein the second supply unit has supply holes (see rejection to claims 3 above) through which the pretreatment material is supplied to the liquid crystal substrate, and the supply holes are arranged such that some of the supply holes formed in two end sections of the second supply unit with respect to a direction along the alignment treatment surface and perpendicular to the transferring direction(see rejection to claim 3 above), but does not disclose a hole diameter greater than that of one of the supply holes formed in a middle section of the second supply unit.  However, Chu discloses it is known to adjust the water outlets diameters greater than another in order for equal (col. 1 lines 59-63). 
Re claim 5, 
At the time of filing, it would have been obvious to one of ordinary to modify the holes of the second supply unit of Matsumoto/Li/Winther, as suggested by Chu, in order to provide a uniform spray and equal pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner




/KEVIN G LEE/Examiner, Art Unit 1711